DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative, James Larson, on 12/29/2021:

CLAIMS
1.	(Currently Amended) An unmanned aerial vehicle gesture recognition device comprising:
a navigation sensor on an unmanned aerial vehicle, the navigation sensor includes an inertial measurement unit that generates vehicle navigation data as the unmanned aerial vehicle is in flight and the unmanned aerial vehicle includes a payload;
a memory on the unmanned aerial vehicle that stores a first predefined vehicle gesture pattern associated with a first predefined waypoint, the first predefined vehicle 
a navigation maneuver identification system that is in communication with the payload and the memory, the navigation maneuver identification system is configured to:
receive the vehicle navigation data from the inertial measurement unit;
select a first data subset of the vehicle navigation data, the first data subset comprises vehicle navigation data from the first predefined waypoint;
as the unmanned aerial vehicle is in flight, identify an occurrence of the first predefined gesture pattern in the first data subset by comparing with the first predefined vehicle gesture pattern stored in the memory 
generate a first signal when the occurrence of the first predefined vehicle gesture pattern is identified in the first data subset; and
provide the first signal to the payload that triggers a first payload event of the payload.

2-3.	(Previously Presented) 

4.	(Currently Amended) The unmanned aerial vehicle gesture recognition device of claim 1, wherein the navigation maneuver identification system is further configured to:
wherein the unmanned aerial vehicle is in flight, and wherein the memory stores a second predefined vehicle gesture pattern comprising a second yaw axis rotation that occurs within a second period of time and that exceeds a second minimum magnitude within the second period of time, identify an occurrence of the second predefined vehicle gesture pattern in a second data subset of vehicle navigation data from a second predefined waypoint by comparing the second predefined gesture pattern with the second data subset 
generate a second signal when the occurrence of the second predefined vehicle gesture pattern is identified in the second data subset; and
provide the second signal to the payload that triggers a second payload event of the payload.

5.	(Previously Presented) 

6	(Currently Amended) The unmanned aerial vehicle gesture recognition device of claim 1, wherein a flight path stored in the memory is traversed by the unmanned aerial vehicle after the occurrence of the first predefined gesture pattern.

7.	(Currently Amended) A method of controlling operation of a payload on an unmanned aerial vehicle comprising:
as the unmanned aerial vehicle is in flight, sending vehicle navigation data from an inertial measurement unit on the unmanned aerial vehicle to a navigation maneuver identification system on the unmanned aerial vehicle;
analyzing the vehicle navigation data using the navigation maneuver identification system;
wherein a memory on the unmanned aerial vehicle stores a first predefined vehicle gesture pattern, and wherein the first vehicle gesture pattern includes a first predefined yaw axis rotation of the unmanned aerial vehicle that occurs within a first predefined period of time and that exceeds a first predefined minimum magnitude within the first predefined period of time, and identifying, based on the vehicle navigation data analysis, that the first predefined vehicle gesture pattern 
when the navigation maneuver identification system identifies that the first predefined vehicle gesture pattern is executed by the unmanned aerial vehicle at the first predefined waypoint, generating a first signal and sending the first signal to the payload that triggers a first payload event of the payload.

8.	(Previously Presented) 

9.	(Currently Amended) The method of claim 7, further comprising:
wherein the memory stores a second predefined gesture pattern, and wherein the second predefined gesture pattern includes a second predefined yaw axis rotation of the unmanned aerial vehicle that occurs within a second predetermined period of time and exceeds a second predetermined minimum magnitude within the second predetermined period of time, and identifying, based on the vehicle navigation data analysis, an occurrence of the second predefined vehicle gesture pattern that is executed by the unmanned aerial vehicle at a second predefined waypoint
when the navigation maneuver identification system identifies the second vehicle gesture pattern at the second predefined waypoint, generating a second signal and sending the second signal to the payload that triggers a second payload event of the payload.

predefined vehicle gesture pattern further includes a change in roll or a change in pitch of the unmanned aerial vehicle.

11.	(Currently Amended) The method of claim 7, wherein the first predefined vehicle gesture pattern occurs separate from a flight path of the unmanned aerial vehicle.

12.	(Currently Amended) A method of controlling operation of a camera on an unmanned aerial vehicle comprising:
as the unmanned aerial vehicle is in flight, sending vehicle navigation data from an inertial measurement unit on the unmanned aerial vehicle to a navigation maneuver identification system on the unmanned aerial vehicle;
analyzing the vehicle navigation data using the navigation maneuver identification system;
wherein a memory on the unmanned aerial vehicle stores a first predefined vehicle gesture pattern, and wherein the first vehicle gesture pattern includes one or more of a first predefined change in yaw, roll, pitch or acceleration of the unmanned aerial vehicle, and the first predefined change in yaw, roll, pitch or acceleration occurs within a first predefined period of time and exceeds a first predefined minimum magnitude within the first predefined period of time, and identifying, based on the vehicle navigation data analysis, that the first predefined vehicle gesture pattern 
when the navigation maneuver identification system identifies that the first predefined vehicle gesture pattern is executed by the unmanned aerial vehicle at the first predefined waypoint, generating a first signal and sending the first signal to the camera that triggers a first change in operation of the camera.

13.	(Cancelled)

14-15.	(Previously Presented) 

16. (Currently Amended) The method of claim 12, further comprising identifying, based on the vehicle navigation data analysis, a second predefined vehicle gesture pattern that is executed by the unmanned aerial vehicle at a second predefined waypoint;
the second predefined vehicle gesture pattern is stored in the memory and includes one or more of a second predefined change in yaw, roll, pitch or acceleration of the unmanned aerial vehicle, and the second predefined change in yaw, roll, pitch or acceleration occurs within a second predefined period of time and exceeds a second predefined minimum magnitude within the second predefined period of time;

when the navigation maneuver identification system identifies the second predefined vehicle gesture pattern, generating a second signal and sending the second signal to the camera that triggers a second change in operation of the camera.

17. (Currently Amended) The method of claim 12, wherein a flight path stored in the memory is traversed by the unmanned aerial vehicle after the occurrence of the first predefined gesture pattern.

18-20.	(Previously Presented) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J. HAN whose telephone number is 571-270-3980. The examiner can normally be reached on M-Th and every other F (7:30 AM – 5 PM).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace, can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/Charles J Han/
Primary Patent Examiner, Art Unit 3662